Citation Nr: 0334355	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a scar 
on the forehead and scalp. 

2.  Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the left humerus (of the non-
dominant extremity). 

3.  Entitlement to a compensable rating for a postoperative 
scar on the left arm.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

This veteran had active military service from September 1961 
to September 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs(VA) Regional Office (RO) in 
Buffalo, New York, which increased the rating for a scar on 
the veteran's forehead and scalp from 0 to 10 percent, 
effective May 5, 1999.  The RO also confirmed and continued a 
10 percent rating for residuals of a fracture of the left 
humerus and a noncompensable rating for a postoperative scar 
on the left arm.  The veteran submitted a notice of 
disagreement (NOD) in May 2000 to initiate an appeal of that 
decision.  And in February 2001, the RO assigned an earlier 
effective date of January 26, 1990, for the increase to 10 
percent for the scar on his forehead and scalp.  The RO 
issued a statement of the case (SOC) in September 2002, and 
the veteran perfected his appeal to the Board in October 2002 
by submitting a timely substantive appeal (VA Form 9).

In his substantive appeal, the veteran expressly indicated 
that he was only appealing these claims.  So these are the 
only claims currently before the Board.  38 C.F.R. § 20.200 
(2003).  He never perfected an appeal to the Board concerning 
his additional claims for service connection for degenerative 
arthritis in his cervical spine, for service connection for a 
left wrist disorder on a secondary basis, for a rating higher 
than 10 percent for residuals of a dislocation of his right 
hip, and for a rating higher than 10 percent for residuals of 
a fracture of his left ankle.  So those issues are not on 
appeal and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).




REMAND

I.  Entitlement to a Higher Rating for Residuals of a 
Fracture of the Left Humerus

This disability is rated under 38 C.F.R. § 4.71a, including 
Diagnostic Code 5207.  According to this code, a 20 percent 
rating is warranted where extension of the forearm is limited 
to 75 degrees or even greater, to 90 degrees-if, as here, 
the minor upper extremity is at issue.  If extension of the 
forearm of the minor extremity is limited to 100 degrees, 
then a 30 percent rating is warranted.  And if extension of 
the forearm of the minor extremity is limited to 110 degrees, 
then a 40 percent rating is warranted.  The veteran is right 
handed.  See the report of his June 1999 VA joints 
examination.

The veteran contends the residuals of his left humerus 
fracture are more disabling than 10 percent.  He says he is 
experiencing more and more pain in his left arm with 
decreased grip strength and weakness, as evidenced by him 
often dropping things.  

Unfortunately, the medical evidence presently of record 
simply is insufficient to properly rate this disability.  
Most significantly, on the occasion of the last VA joints 
examination in June 1999, it was noted that all movements of 
the left shoulder and elbow were performed pain free with 
nearly normal (4/5) muscular strength.  The veteran could 
flex his left elbow to 160 degrees, but he lacked about 30 
degrees of full extension.  His forearm supination and 
pronation were to 80 degrees, respectively.

In a medical statement dated in March 2000, however, Dr. Paul 
Schwach reported findings of diminished grip strength and 
loss of mobility in the veteran's left arm.  The left elbow 
had a loss of full extension and a loss of complete flexion; 
the motion on the left elbow was from 30 to 130 degrees.  
There was a limitation of supination of the forearm.  In 
April 2001, Dr. Schwach observed the veteran had difficulty 
with gripping and dropping things; he also reported a loss of 
full mobility.  Dr. Schwach said that examination of the 
elbow showed some loss of mobility.  And in a subsequent 
statement, dated in May 2001, Dr. Schwach again reported 
increased symptoms in the veteran's service-connected left 
elbow, noting some restriction of motion from 25 to 125 
degrees.

The veteran is entitled to a thorough examination that takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  In light of the apparent conflicting medical 
opinions of the VA examiner and Dr. Schwach, another 
examination is needed to determine the current severity of 
the veteran's left humerus disability .  The examination 
report should include sufficient findings for the RO to 
evaluate the disability under all potentially applicable 
diagnostic codes.  The examination report should address 
whether there is any functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups or with repeated 
use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  

II.  Entitlement to Higher Ratings for the Scars on the 
Forehead, Scalp and Left Arm

During the pendency of this appeal, VA revised the criteria 
used to rate diseases and injuries involving the skin.  See 
67 Fed. Reg. 49596-49599 (July 31, 2002) (effective Aug. 30, 
2002).  This included changes to 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805, the specific codes at issue.  
Where, as here, the laws or regulations change while a case 
is pending, the version most favorable to the veteran must be 
applied, absent congressional or Secretary intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  But the revised criteria only can be applied as of 
the effective date of the change, unless specifically 
indicated otherwise.  See VAOPGCPREC 3-2000 (April 10, 2000), 
published at 65 Fed. Reg. 33,422 (2000); see also 38 U.S.C.A. 
§ 5110(g) (West 2002), a liberalizing law shall not be 
earlier than the effective date thereof).  
See, too, 38 C.F.R. § 3.114 (2003).  

Although the January 2003 supplemental statement of the case 
(SSOC) set forth the new rating criteria for Diagnostic Codes 
7800-7805, the veteran has not been afforded a VA examination 
that takes these new rating criteria into account in 
evaluating his scars.  In fact, a review of the medical 
evidence of record shows that the most recent VA examination 
that evaluated his scars was conducted in March 2000, where, 
necessarily, the old (pre-amendment) rating criteria were 
applied.  So another more recent examination is required to 
decide the merits of his appeal.  38 U.S.C.A. § 5103A(d) 
(West 2002).  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, on remand, the RO should arrange for 
another examination.  And, following the examination, the RO 
must readjuicate the claim considering both the old and the 
new rating criteria.  Id; See 38 U.S.C.A. § 5103A(d).  

The veteran also has not been duly apprised of the Veterans 
Claims Assistance Act of 2000 (VCAA).  This new law has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002), and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  So he 
needs to be notified of this new law as it relates to his 
particular appeal, including insofar as what specific 
evidence he is responsible for obtaining and submitting, 
himself, and what evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected left arm and skin conditions 
(scars)-the records of which have not 
already been obtained.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims folder.  If the RO cannot obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the VCAA.  

3.  To properly rate his scars under the 
new criteria, schedule the veteran for a 
dermatological examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history.  The examiner must indicate the 
exact location and size of the scars.  
Also indicate whether they are deep or 
merely superficial and/or cause loss of 
function of the area where located (e.g., 
limitation of motion, etc.).  A deep scar 
is one associated with underlying soft 
tissue damage.  Additionally, are the 
scars poorly nourished, repeatedly 
ulcerated, tender, and/or painful on 
objective demonstration?  Are they 
unstable (no underlying soft tissue 
damage but there is frequent loss of 
covering skin over the scar)?  If these 
symptoms are not present, please 
expressly indicate this.  Please also 
provide photographs of the scars.  And 
discuss the rationale for all opinions 
expressed.

4.  Also schedule the veteran for 
orthopedic and neurological examinations 
to rate the residuals of his left humerus 
fracture.  If, however, one examiner is 
qualified and able to address all of the 
questions posed below, then one 
examination will suffice.  The claims 
folder and a copy of this remand must be 
made available for a review of the 
veteran's pertinent medical history.  All 
necessary diagnostic testing and 
evaluation should be completed.  

(a) The orthopedic examiner is requested 
to identify all residuals of the 
veteran's service-connected fracture of 
the left humerus, specifically indicating 
whether he has any impairment of his 
humerus, including fibrous union, 
recurrent dislocation, malunion or 
nonunion.  The examiner should also 
measure range of motion and indicate what 
constitutes "normal" range of shoulder 
motion in degrees.  Also indicate whether 
there are objective clinical indications 
of pain with movement, muscle atrophy, 
weakness, premature or excess 
fatigability, decreased sensation, or 
other objective manifestations indicative 
of functional impairment in the left 
shoulder.  

(b) The neurological examiner should 
identify any existing neurologic 
symptomatology attributable to the 
service-connected left arm disorder.  
This includes sensory losses, 
radiculopathy or the like.  Bear in mind 
the veteran contends that he now 
experiences weakness in his left upper 
extremity.  Is this a residual of his 
service-connected disability or, instead, 
due to other unrelated factors or causes?

5.  Review the claims folder to ensure 
that all of the requested development has 
been completed.  This includes responses 
to the questions posed to the 
VA examiners.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2002); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then readjudicate the veteran's 
claims.  If they are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.

The purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law.  By this 
REMAND, the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




